   4:15-cv-04612-RBH-TER          Date Filed 06/26/19      Entry Number 92     Page 1 of 1




                      THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              FLORENCE DIVISION

John Christopher Smith,                        )   CASE NO. 4:15-CV-04612-RBH-TER
                                               )
                                  Plaintiff,   )
                                               )
               vs.                             )         NOTICE OF REQUEST FOR
                                               )        PROTECTION FROM COURT
Ernest J. Edwards, individually, and           )             APPEARANCES
Half Moon Foods, Inc. d/b/a J&J                )
Cafeteria,                                     )
                                               )
                               Defendants.     )
                                               )

       Gene M. Connell, Jr., attorney for Defendants Ernest J. Edwards and Half Moon Foods,

Inc. d/b/a J&J Cafeteria, respectfully requests protection from court appearances beginning

June 21, 2019 through August 30, 2019 due to emergency eye surgery on June 20, 2019 and

pursuant to doctor’s orders.




                                               KELAHER, CONNELL & CONNOR, P.C.


                                               s/ Gene M. Connell, Jr.
                                               Gene M. Connell, Jr. (Fed. I.D. No. 236)
                                               The Courtyard, Suite 209
                                               1500 U. S. Highway 17 North
                                               Post Office Drawer 14547
                                               Surfside Beach, South Carolina 29587-4547
                                               (843) 238-5648 (phone)
                                               (843) 238-5050 (facsimile)
                                               gconnell@classactlaw.net
                                               Attorney for Defendants Ernest J. Edwards and
                                               Half Moon Foods, Inc. d/b/a J&J Cafeteria
June 26, 2019
Surfside Beach, South Carolina.
